Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/07/2021. Currently, claims 1-20 are pending in the application. Claims 12-20 are withdrawn from Consideration.


Election/Restrictions

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 


A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NDIP et al (US 20180191051 A1).

Regarding claim 1, Figure 3A/3B of NDIP discloses a circuit package, comprising: 
a first monolithic microwave integrated circuit (MMIC) die (MMIC in 36/39, [0014]); 
an overmold layer (36/39) at least partially surrounding the first MMIC die; 
a redistribution layer (RDL) (40, [0014]) attached to a surface of the first MMIC die, comprising a plurality of signal lines (horizontal lines in 40 in the Figure) connected to conductors (pads of the RF chip 38) of the first MMIC die; and 
an interconnection layer (bumps or solder balls under 40) attached to the RDL and configured to electrically connect the plurality of signal lines in the RDL to a next higher assembly (32, please see Figure 3a for the PCB 32). 

Regarding claim 2, Figure 3A/3B of NDIP discloses that the circuit package of claim 1, wherein a chip side (upper side of MMIC/38) of the first MMIC die is oriented away from the RDL (40) to reduce electromagnetic coupling between the plurality of signal lines (in 40) of the RDL and . 


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al (US 20130292808 A1).

Regarding claim 1, Figure 19 of Yen discloses a circuit package, comprising: 
a first monolithic microwave integrated circuit (MMIC) die (610+620 combined; semiconductor package with RF communication is a MMIC here, [0004]); 
an overmold layer (120) at least partially surrounding the first MMIC die; 
a redistribution layer (RDL) (680) attached to a surface of the first MMIC die, comprising a plurality of signal lines (horizontal conductor lines in 680) connected to conductors (pads under 610) of the first MMIC die; and 
an interconnection layer (solder balls under 680) attached to the RDL and configured to electrically connect the plurality of signal lines in the RDL to a next higher assembly (solder balls under 680 are used for connecting the package to other devices). 

Regarding claim 2, Figure 19 of Yen discloses that the circuit package of claim 1, wherein a chip side (the top side with 630 in the Figure) of the first MMIC die is oriented away from the RDL (680) to reduce electromagnetic coupling between the plurality of signal lines of the RDL and at least one component (on the backside of 610) of the first MMIC die ([0006]). 


Regarding claim 3, Figure 19 of Yen discloses that the circuit package of claim 2, further comprising a plurality of hot vias (660 and 630, [0079]) through the first MMIC die connected to corresponding signal lines of the plurality of signal lines of the RDL (680). 

Regarding claim 4, Figure 19 of Yen discloses that the circuit package of claim 3, wherein: 
the surface (bottom surface of 610) of the first MMIC die is a backside of the first MMIC die opposite the chip side (top surface of 620); and 
the circuit package further comprises a ground plane ( a ground plane is connected at lower side of 630, [0081]) on a portion of the backside of the first MMIC die. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over NDIP et al (US 20180191051 A1) in view of Yen et al (US 20130292808 A1).

Regarding claim 3, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 2, further comprising a plurality of hot vias through the first MMIC die connected to corresponding signal lines of the plurality of signal lines of the RDL. 

However, Yen is a pertinent art which teaches a semiconductor package with high-frequency signals. Figures 15-31 of Yen disclose different embodiments of the semiconductor package wherein Figure 19 of Yen teaches a plurality of hot vias passing through the package body for connecting the antenna and grounding element of the device ([0081]-[0082]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package of NDIP with a plurality of hot vias through the first MMIC die (38, Figure 3 of NDIP) connected to corresponding signal lines of the plurality of signal lines of the RDL (40) according to the teaching of Yen in order to connect different elements such as grounding or antenna of the device ([0081]-[0082] of Yen).

Regarding claim 4, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 3, wherein: the surface of the first MMIC die is a backside of the first MMIC die opposite the chip side; and the circuit package further comprises a ground plane on a portion of the backside of the first MMIC die. 


However, Yen, which is a pertinent art here, teaches a semiconductor package with high-frequency signals. Figures 15-31 of Yen disclose different embodiments of the semiconductor package wherein Figure 19 of Yen teaches an antenna grounding element (631/632) connecting the antenna and the electromagnetic interference shield ([0006], [0078] and [0082]) having grounding planes on both side of the MMIC die.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package of NDIP with a ground plane on a portion of the backside of the first MMIC die according to the teaching of Yen in order to ground different signals of the device ([0074] and [0082] of Yen).

Regarding claim 5, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 4, wherein the RDL provides a thermal conduction path from the backside of the first MMIC die to the next higher assembly. 

However, the RDL comprising signal lines which are conductor comprises metals such as aluminum, copper, chrome, tin, gold, silver, nickel, stainless steel, or a combination thereof, very well-known pertinent prior art such Yen ([0062]). It is also known in pertinent prior arts that metal such as aluminum and copper are very good thermal conductor.

 Thus, the above limitation does not distinguish the present invention over the prior art of NDIP in view of Yen, wherein the structure is capable of performing the above function. Moreover, it In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claim 6, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 3, further comprising a plurality of conductive pillars through the overmold layer. 

However, Figure 2 of NDIP teaches of including some cooling body 12k configured to dissipate the heat of the chip 12a' into the environment ([0054]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of conductive pillars through the overmold layer (39, Figure 3b of NDIP) according to the teaching of Figure 2 of NDIP in order to dissipate heat from the device ([0054] of NDIP).

Regarding claim 6, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 3, further comprising a plurality of conductive pillars through the overmold layer. 


However, Figure 3b of NDIP teaches of having antenna patch over overmold layer (39) where conductive vias will be required to be formed for connecting the antenna patches with the RF chip (38) as can be seen from the pertinent prior Yen (Figures 15-31). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of NDIP (Figure 3) by forming a plurality of conductive pillars through the overmold layer (39) in order to form connection with the antenna patches over the MMIC die.

Regarding claim 8, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 6, wherein the plurality of conductive pillars are electrically connected to a second MMIC die. 

However, Figure 1 of NDIP teaches a wafer level package 10 including a chip layer 2 which can include one or several chips, here 12a and 12b ([0038]-[0041]), wherein these multichip devices require to have interconnecting layers for making an integrated circuit is well known in pertinent prior arts.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of NDIP (Figure 3) by forming the plurality of conductive pillars that are electrically connected to a second MMIC die according to the teaching of Figure 1 of NDIP in order to form a highly integrated semiconductor package with multiple MMIC dies for specific application.

Regarding claim 9, Figure 3 of NDIP in view of Figure 1 of NDIP teach that the circuit package of claim 8, wherein the second MMIC die is attached to the circuit package over the first MMIC die (on a broadest reasonable interpretation, the die 12a is over a side surface of the die 12b, Figure 1 of NDIP). 

Regarding claim 10, Figure 3 of NDIP in view of Figure 1 of NDIP teach that the circuit package of claim 8, wherein: the second MMIC die is positioned laterally adjacent the first MMIC die (12a and 12b are positioned side by side in Figure 1 od NDIP); and the overmold layer (12 in Figure 1) at least partially surrounds the second MMIC die. 


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over NDIP et al (US 20180191051 A1) in view of Yen et al (US 20130292808 A1) as applied to claim 6 above, and further in view of Li et al (US 20100315787 A1).

Regarding claim 7, NDIP in view of Yen does not explicitly tach that the circuit package of claim 6, further comprising a heat exchanger attached to the overmold layer; wherein the plurality of conductive pillars provides thermal conduction to the heat exchanger. 

However, Li is a pertinent art which teaches an efficient heat dissipating semiconductor package, wherein Figure 13 of Li teaches such as package wherein thermal vias (130, [0023]) are connected to a heat exchanger (202) in the process of improved heat dissipation ([0033]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of NDIP in view of Yen with a heat exchanger attached to the overmold layer, wherein the plurality of conductive pillars provides thermal conduction to the heat exchanger according to the teaching of Li in order to improve the heat dissipation from the circuit package ([0033] of Li).

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over NDIP et al (US 20180191051 A1) in view of Lin et al (US 20130200528 A1).

Regarding claim 11, Figure 3 of NDIP does not explicitly teach that the circuit package of claim 1, wherein the RDL (40) comprises a multilayer laminate. 

However, Lin is a pertinent art which taches a semiconductor package wherein multiple devices are packaged using RDL (320, Figure 13) which comprises a multilayer laminate in order to form different signal lines at different layers of the RDL.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the RDL (40, Figure 3 of NDIP) comprises a multilayer laminate in the circuit package of NDIP (Figure 3) in order to facilitate the formation of different signal lines in the RDL.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/10/2021